Citation Nr: 0605149	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-20 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected lumbar strain prior to August 24, 2004.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected lumbar strain from August 24, 2004.

3.  Entitlement to an increased initial evaluation for 
ganglion cyst of the right wrist, currently rated as 10 
percent disabling.

4.  Entitlement to an initial compensable evaluation for 
service connected migraine headache disability. 

5.  Entitlement to service connection for bilateral shoulder 
disability.

6.  Entitlement to service connection for bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1993 to March 
2002.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2003, a 
statement of the case was issued in June 2003, and a 
substantive appeal was received in July 2003.  

By rating decision in December 2004, the RO increased the 
veteran's service-connected lumbar strain rating to 10 
percent disabling, effective August 24, 2004.  However, where 
there is no clearly expressed intent to limit the appeal to 
entitlement to a specified disability rating, the RO and 
Board are required to consider entitlement to all available 
ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 
(1993).  The issue therefore remains in appellate status. 


FINDINGS OF FACT

1.  Prior to August 24, 2004, the veteran's service-connected 
lumbar strain was manifested by no more than slight 
subjective symptoms only.  

2.  From August 24, 2004, the veteran's service-connected 
lumbar strain has been manifested by temporary decrease in 
range of motion due to stiffness and pain; but without 
limitation of forward flexion to 60 degrees or less, and 
without muscle spasm, abnormal gait, abnormal spinal contour 
or ankylosis.

3.  The veteran's service connected ganglion cyst of the 
right wrist is manifested by tenderness; there is no 
decreased range of motion or ankylosis.

4.  The veteran's service-connected migraine headache 
disability is manifested by subjective complaints of 
headaches, but without evidence of prostrating attacks.

5.  The veteran does not currently have a bilateral shoulder 
disability for purposes of service connection. 

6.  The veteran does not currently have a bilateral knee 
disability for purposes of service connection. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
disability evaluation for the veteran's service-connected 
lumbar strain prior to August 24, 2004 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including 
§§ 4.7, 4.71a, Diagnostic Codes 5295 (in effect prior to 
September 23, 2003), 5237 (effective September 23, 2003).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service connected 
lumbar strain from August 24, 2004 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, Diagnostic Code 5237 (2005).

3.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for the veteran's service-
connected ganglion cyst of the right wrist have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71(a), Diagnostic Codes 5024, 5215, 7819 (2005).

4.  The criteria for entitlement to an initial compensable 
rating for the veteran's service-connected migraine headache 
disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.124a, Diagnostic Code 8100 (2005).

5.  Bilateral shoulder disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005). 

6.  Bilateral knee disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issues on appeal.  The discussions in 
the rating decision, statement of the case and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in an August 2003 VCAA 
letter, the veteran was advised of the types of evidence VA 
would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the August 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  She was advised, at page 1, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, in April 2002, the 
veteran claimed service connection for lumbar strain, 
ganglion cyst of the right wrist, migraine headaches, 
bilateral shoulder and bilateral knee disabilities.  An April 
2002 rating decision denied service connection for the 
bilateral shoulder and bilateral knee disabilities and 
granted service connection for lumbar strain, ganglion cyst 
of the right wrist and migraine headaches.  In her April 2003 
notice of disagreement and July 2003 substantive appeal, the 
veteran appealed the remaining service connection issues and 
the initial disability ratings of the other issues.  In 
August 2003, a VCAA letter was issued.  The VCAA letter 
notified the veteran of what information and evidence is 
needed to substantiate her service connection and increased 
rating claims as well as what information and evidence must 
be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in August 2003 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided prior to certification of the veteran's claims 
to the Board in May 2005.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and VA examinations.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4) (2005).  No additional pertinent evidence has 
been identified by the claimant.  

The veteran was afforded VA examinations in February 2002, 
June 2004 and August 2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal. 

II.  Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Furthermore, 
pyramiding, which is the evaluation of the same disability 
under various diagnoses, is to be avoided.  38 C.F.R. § 4.14.
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Lumbar Strain

The present appeal involves the veteran's claim that the 
severity of her service-connected lumbar strain warrants a 
higher disability rating.  The Board notes that during the 
pendency of the veteran's appeal, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in its 
December 2004 supplemental statement of the case.  Therefore, 
the Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5292, 
limitation of motion of the lumbar spine is assigned a 10 
percent rating for slight limitation of motion; a 20 percent 
rating for moderate limitation of motion; and 40 percent 
rating for severe limitation of motion.  

Under Diagnostic Code 5295 for lumbosacral strain, a 0 
percent rating  is assigned with slight subjective symptoms 
only; a 10 percent rating is awarded with characteristic pain 
on motion; and a 20 percent rating is in order with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A maximum 
scheduler rating of 40 percent is awarded when disability 
from lumbosacral strain is severe, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height; a 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; a 30 percent rating is warranted for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

Prior to August 24, 2004

The veteran filed her claim for service connection for lumbar 
strain in April 2002 upon her release from active duty 
service.  Service connection was granted in the April 2002 
rating decision and given a noncompensable rating.  A 
February 2002 VA examination prior to discharge revealed 
normal range of motion of the lumbar spine.  The overall 
impression was low back pain with no specific diagnosis. The 
examiner noted that there did not appear to be any physical 
impairment.  
The veteran had another VA examination in June 2004.  The 
medical records were reviewed.  The examiner found that the 
lumbar spine had normal range of motion, with no pain on 
motion.  Moreover, the examiner found that range of motion 
was not limited by pain, fatigue, weakness or lack of 
endurance following repetitive use or flare-ups.  There was 
no evidence of muscle spasm, guarding, abnormal spinal 
contour or abnormal gait.  Further, the neurological 
examination was normal.  A contemporaneous x-ray was 
unremarkable, except for minimal anterior hypertrophic 
changes.  The diagnosis was low back strain, normal 
examination. 

The RO previously rated the veteran's service connected 
lumbar strain as noncompensable, effective March 2, 2002, 
under the old criteria under Diagnostic Code 5295, 
lumbosacral strain; however, currently the lumbar sprain is 
rated under the new criteria, Diagnostic Code 5237, 
lumbosacral or cervical strain.  The Board must determine 
whether an increased rating is warranted under both the new 
and old criteria prior to August 24, 2004 because the 
revisions in the rating criteria became effective during the 
pendency of the appeal.  

Therefore, the Board now turns to the issue of rating the 
veteran's lumbar strain before August 24, 2004 under the old 
and new criteria.  Under the new criteria, there was no 
medical evidence to warrant a 10 percent rating or higher 
under the general rating formula.  There was no objective 
finding of forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 235 degrees.  The February 2002 and June 2004 VA 
examinations showed that the veteran's range of motion was 
normal, without pain, and there appeared to be no physical 
impairment.  Lastly, there was no evidence of intervetebral 
disc syndrome to warrant a rating based on incapacitating 
episodes. 

Under the old criteria, Diagnostic Code 5292, a 10 percent or 
higher rating was not warranted because limitation of motion 
had not been found to be slight.  Again, 
the February 2002 and June 2004 VA examinations showed normal 
range of motion.  A higher rating under Diagnostic Code 5295 
is also not warranted because there was no objective medical 
finding of characteristic pain on motion.  

The Board acknowledges that the veteran has complained of 
chronic low back pain and thus, recognizes the application of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a 
higher compensation was not warranted under these provisions 
because the June 2004 examination indicated that there was no 
finding of additional functional loss due to pain, weakness, 
fatigue, or incoordination.  

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, there has been no objective finding of neurological 
abnormalities.  The February 2002 and June 2004 VA 
examination reports stated that the neurological evaluation 
was normal.  Thus, a separate rating is not warranted for 
neurological symptoms. 

Therefore, a preponderance of the evidence is against an 
initial compensable rating for lumbar strain prior to August 
24, 2004.  

From August 24, 2004

The veteran was afforded another VA examination on August 24, 
2004.  The claims file was reviewed after the examination.  
The examiner found some temporary decrease in range of motion 
and back function due to pain and stiffness.  The range of 
motion was flexion 70 degrees; extension 25 degrees, left and 
right lateral flexion 30 degrees and left and right lateral 
rotation 40 degrees.  The examiner indicated that there was 
no pain on motion.  Further, range of motion was not 
additionally limited by pain, stiffness or lack of endurance 
on repetitive use.  The examination report stated that there 
was no muscle spasm, abnormal gait, abnormal spinal contour 
or ankylosis.  The neurological examination was unremarkable.  
There was no evidence of intervertebral disc syndrome.  The 
diagnosis was lumbago. 

Based on this examination, in a December 2004 rating 
decision, the RO increased the veteran's service-connected 
lumbar sprain rating to 10 percent, effective August 24, 
2004, which was after the effective date of the change in 
regulations.  As such, only the revised criteria will be 
considered with regard to whether the veteran is entitled to 
a rating in excess of 10 percent from August 24, 2004.  

The RO rated the veteran's lumbar sprain pursuant to the new 
criteria under Diagnostic Code 5237.  Based on the pertinent 
medical evidence of record, under the general rating formula 
for disease and injuries of the spine, Diagnostic Codes 5235-
5243, a higher rating in excess of 10 percent is not 
warranted.  According to the August 2004 VA examination 
report, there is no finding of forward flexion of the 
thoracolumbar spine limited to 60 degrees or less; muscle 
spasm or guarding severe enough to result in an abnormal 
gait; or spinal contour to warrant a 20 percent rating.  
Further, there is no objective finding of ankylosis of the 
thoracolumbar spine, so as to warrant an even higher rating.  
Moreover, the August 2004 examination showed that there was 
no intervetebral disc syndrome to warrant a rating based on 
incapacitating episodes.

There is no evidence of record from August 24, 2004 of any 
neurologic abnormalities to warrant a separate rating under 
another diagnostic code pursuant to Note (1) of the general 
rating formula for disease and injuries of the spine.  The 
August 24, 2004 VA examination was negative for neurologic 
abnormalities.  Thus, there appears to be no neurological 
symptoms which would warrant a separate compensable rating.

The Board acknowledged that the veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
even considering the veteran's pain, the August 2004 VA 
examination showed no additional functional loss due to pain, 
weakness, fatigue, or incoordination that would limit motion 
to such a degree so as to warrant a rating in excess of the 
current 10 percent.  

In sum, when considering the medical record and all the 
Diagnostic Codes, there is no medical evidence that suggests 
that the veteran's lumbar strain warrants a disability rating 
in excess of 10 percent.  


Ganglion Cyst of the Right Wrist

The present appeal also involves the veteran's claim that the 
severity of her service-connected ganglion cyst of the right 
wrist warrants a higher disability rating.  The February 2002 
VA examination found that the ganglion cyst previously 
removed had recurred and was 1.1 cm and was slightly tender 
to palpation.  There was also a small 1 cm scar proximal to 
the ganglion cyst.  The scar was nontender and well-healed.  
Range of motion of the wrist was normal.  The examiner 
indicated that there was some tenderness with the recurrent 
ganglion cyst, which did give the veteran a minimal amount of 
physical impairment.  

A June 2004 VA x-ray found a normal right wrist.  The August 
2004 VA examination noted a well healed surgical scar with 
vague tenderness at the center of the scar.  No ganglion was 
present.  The veteran had normal range of motion of the right 
wrist, without pain.  There was no change with repeated or 
resisted motion.  Examination of the right hand was 
unremarkable and there was no neurological deficit in the 
right arm or hand.  The diagnosis was history of recurrent 
right wrist ganglion, with no ganglion found on this 
examination, and residual of surgery for right wrist 
ganglion. 

The veteran's service-connected ganglion cyst of the right 
wrist has been rated as 10 percent disabling, effective March 
2, 2002, by the RO under the provisions of Diagnostic Codes 
7819 and 5024.  Diagnostic Code 7819 applies to benign skin 
neoplasms and provides that disabilities under this code 
should be rated under  Diagnostic Codes 7801 to 7805 for 
scars or impairment of function.  A 20 percent disability 
rating is not warranted under Diagnostic Code 7801 because 
there is no objective finding that the area of the cyst 
exceeds 12 square inches (77 sq. cm.).  Diagnostic Codes 7802 
through 7804 are not applicable because the maximum rating 
allowed under these codes is 10 percent.  Diagnostic Code 
7805 provides that the scar should be rated based on 
limitation of function of the affected part.  Diagnostic Code 
5024 applies to rating tenosynovitis.  Again, any disease 
under this diagnostic code is rated based on limitation of 
function of the affected part. 

Thus, the Board turns to Diagnostic Code 5215, which provides 
for limitation of motion of the wrist.  Under Diagnostic Code 
5215, the maximum rating allowed for disability resulting 
from limitation of motion of the wrist is 10 percent.  This 
rating is applicable when there is limitation of motion of 
the wrist with dorsiflexion less than 15 degrees or with 
palmar flexion limited in line with the forearm.  Since the 
veteran currently receives the maximum 10 percent rating, an 
increased rating under this provision is not possible.  
Further, a higher rating is not possible under Diagnostic 
Code 5214 for ankylosis of the wrist.  The record contains no 
objective finding of ankylosis (favorable or unfavorable).  

The Board now turns to see whether a higher rating is 
warranted under other diagnostic codes.  The Board finds that 
neither VA examinations showed significant limitation of 
motion or ankylosis of any of the right hand fingers to 
warrant application of Diagnostic Codes 5216-5230. 

Under Diagnostic Code 8515 (the provision addressing problems 
with the median nerve), incomplete paralysis of the median 
nerve of the major hand warrants a 10 percent rating when 
mild, a 30 percent rating when moderate, and a 50 percent 
rating when severe.  The Board notes that the medical 
evidence of record revealed no objective finding of 
neurological deficits in the veteran's upper right extremity.  
There have also been no objective findings of sensory loss.  
Thus, a rating under Diagnostic Code 8515 is not warranted.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time. See DeLuca v. Brown, 8 
Vet.App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998). However, 
where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet.App. 80 (1997).  Thus, since the 
veteran has been granted the maximum rating possible under 
Diagnostic Code 5215, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.

Thus, a preponderance of the evidence is against the 
veteran's claim for an increased rating of ganglion cyst of 
the right wrist

Migraine Headache Disability

The present appeal also involves the veteran's claim that the 
severity of her service-connected migraine headache 
disability warrants a compensable disability rating.  The 
February 2002 VA examination indicated that the veteran got 
migraine headaches about four times a month.  The examination 
report showed a normal neurological evaluation and the 
examiner noted that the migraine headaches were easily 
controlled with medication and did not appear to give any 
physical impairment.  

The August 2004 examination showed that the veteran 
complained of headaches three times a week.  She would get 
nauseous, but there was no vomiting, photosensitivity or 
light sensitivity with the headache.  The veteran reported 
taking medication for her headaches and resting in a quiet 
area.  However, the examination report indicated that the 
veteran had no incapacitating episodes due to her headaches.  
The examination report indicated a normal neurological 
evaluation.  The diagnosis was tension headaches. 

The RO has rated the veteran's service-connected migraine 
headaches under Diagnostic Code 8100.  Under Diagnostic Code 
8100, a noncompensable evaluation is assigned with less 
frequent attacks.  A 10 percent evaluation is warranted for 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
is appropriate in cases of characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, a 50 percent evaluation is in order.

In the instant case, there has been a lack of any clear 
objective finding of characteristic prostrating attacks.  The 
veteran has reported that she gets a headache approximately 
three times a week that lasts anywhere from two hours to one 
day. She reported some nausea, but no vomiting, 
photosensitivity or light sensitivity.  She has stated that 
she takes medications and rests in a quiet area.  However, 
the August 2004 examination found that the veteran did not 
suffer from any incapacitating episodes.  Also, no neurologic 
abnormalities were found.  Further, the most recent VA 
examination diagnosed the veteran with tension headaches, not 
migraine headaches.  

Although the veteran may suffer headaches on a frequent 
basis, the evidence is against a finding that the attacks are 
characteristic prostrating attacks.  The rating criteria 
under Code 8100 looks not only to frequency, but also to the 
severity of the headaches.  The veteran's descriptions do not 
appear to show characteristic prostrating attacks averaging 
one in 2 months over the last several months. After reviewing 
the totality of the evidence, the Board is left with the 
impression that the headaches do not actually result in 
prostrating attacks to warrant a compensable disability 
rating.  The Board must conclude that the preponderance of 
the evidence is against a finding that the criteria for a 
compensable rating have been met.  

Conclusion

Therefore, a compensable rating for the veteran's service 
connected lumbar strain prior to August 24, 2004, is not 
warranted and an increased rating in excess of 10 percent 
from August 24, 2004, is also not warranted.  Further, an 
increased rating in excess of 10 percent for the veteran's 
service-connected ganglion cyst of the right wrist is not 
warranted.  Lastly, a compensable rating for the veteran's 
service-connected migraine headache disability is not 
warranted.   As the preponderance of the evidence weighs 
against these claims, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b).  Should the severity 
of the veteran's service-connected disabilities increase in 
the future, the veteran may always advance another claim for 
increased rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
with respect all of the veteran's increased rating claims, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

III.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Bilateral Shoulder Disability

The veteran is claiming service connection for a bilateral 
shoulder disability.  Service medical records showed 
complaints of shoulder pain in August 1993 and again in June 
and July 1994.  An x-ray taken in July 1994 revealed a normal 
thoracic spine series.  The next complaint of shoulder pain 
was to the left shoulder in June 2001.  A December 2001 
service medical record indicated that the veteran had a 
bilateral chronic pectoral strain.  However, a January 2002 
service examination for discharge showed that the upper 
extremities were evaluated as clinically normal.  
Nevertheless, in her contemporaneous medical history, the 
veteran indicated that she had a painful or "trick" 
shoulder.  

The February 2002 VA examination showed complaints of pain of 
the upper outer aspects of the pectoralis major muscles 
bilaterally.  Range of motion of both shoulders was normal, 
without tenderness.  Palpation of the outer aspect of the 
pectoralis major and pectoralis minor especially in the 
infraclavicular areas were normal bilaterally.   Physical 
examination of the shoulders was normal.  The examiner 
indicated that he could not come up with any physical 
diagnosis and stated that the veteran did not appear to have 
any physical impairment.  

Therefore, based on the medical evidence, the Board must 
conclude that any shoulder problems that may have been 
present in service were acute episodes of shoulder problems 
and not indicative of chronic bilateral shoulder disability.  
It appears that any shoulder problem during service resolved 
as can be seen in the January 2002 service examination 
finding of clinically normal upper extremities as well as the 
February 2002 VA examination finding of no current diagnoses 
or physical impairment.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet.App. 
282, 285 (1999), aff'd sub nom. Sanchez-Benitez v. Principi, 
239 F. 3d 1356 (Fed. Cir. 2001)

Bilateral Knee Disability

The veteran is also claiming service connection for bilateral 
knee disability.  Service medical records showed complaints 
of knee pain in September 1993 and again in January and 
February 2002.  However, a January 2002 service examination 
for discharge showed that the lower extremities were 
evaluated as clinically normal.  Nevertheless, in her 
contemporaneous medical history, the veteran indicated that 
she did not know whether she had a "trick" or locked knee.  

The February 2002 VA examination showed complaints of 
bilateral infrapatellar and retropatellar knee pain.  
Physical examination revealed no swelling or deformity of the 
knee.  Range of motion was 0 to 140 degrees flexion and 
extension bilaterally.  The examination report showed 
negative Lachman and McMurray tests.  The examiner noted no 
medial or lateral collateral ligament laxity at 0 to 30 
degrees of flexion.  A normal evaluation of both knees was 
noted.  The examiner again indicated that he could not come 
up with any physical diagnosis or impairment of the knees.  

Again, based on the medical evidence, the Board must conclude 
that any knee problems that may have been present in service 
were acute episodes of knee problems and not indicative of 
chronic bilateral knee disability.  It appears that any knee 
problem during service was resolved as can be seen in the 
January 2002 service examination finding of clinically normal 
lower extremities as well as the February 2002 VA examination 
finding of no current diagnoses or physical impairment.  As 
previously noted, pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet.App. 
282, 285 (1999), aff'd sub nom. Sanchez-Benitez v. Principi, 
239 F. 3d 1356 (Fed. Cir. 2001)

Conclusion

The Board acknowledges the veteran's complaints of bilateral 
shoulder and bilateral knee pain.  Nevertheless, the Board 
must base its decision on the medical evidence of record.  
Therefore, for the reasons set forth above the Board must 
conclude that the preponderance of the evidence is against 
the veteran's service connection claims.  As the 
preponderance of the evidence weighs against the claims, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to all issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


